Citation Nr: 1740658	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  04-43 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an eye disorder, adjudicated as severe open angle glaucomatous optic nerve atrophy.


REPRESENTATION

Veteran represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




INTRODUCTION

The Veteran had active duty service from November 1965 to October 1967 and from February 2003 to October 2003, with additional service in the National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In September 2010, the Board denied the Veteran's claim.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2011, the Court granted a Joint Motion for Remand, which vacated the Board's September 2010 decision and remanded the case to the Board for action consistent with the Joint Motion.  Subsequently, the Board remanded this appeal for additional development in September 2012.


FINDINGS OF FACT

1.  The Veteran was not examined at the time of his acceptance and enrollment into his second period of active duty service from February 2003 to October 2003, and the presumption of soundness does not attach to this period of service.

2.  The Veteran's pre-existing glaucoma underwent an increase in severity in service and is presumed to have been aggravated by service; the presumption of aggravation has not been rebutted by clear and unmistakable evidence.


CONCLUSION OF LAW

The criteria for entitlement to service connection for open angle glaucoma have been met.  38 U.S.C.A. §§ 1131, 1153 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides, "[E]very Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service." 38 U.S.C.A. § 1111.  Where a disorder is noted on service entrance examination, a Veteran is not presumed sound and 38 U.S.C.A. § 1153 applies.  

A pre-existing injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014).  In such cases, the evidence must simply show that there was an increase in disability during service to trigger the presumption of aggravation.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden then shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  Wagner, 370 F.3d at 1096 (citing 38 U.S.C.A. § 1153).  This requires the government show by clear and unmistakable evidence that any increase in disability was due to the natural progress of the condition.  See Cotant v. Principi, 17 Vet. App. 116, 130-32 (2003); see also 38 C.F.R. § 3.306(b) (2016).

Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Accordingly, section 1153 requires an increase in the severity of the pre-existing condition, as distinguished from the mere recurrence of manifestations of the pre-service condition, and evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

As an initial matter, it is significant to note that the Board's previously vacated decision, as well as the Court's Joint Motion for Remand, contain no express factual findings about whether the presumption of soundness provisions apply to this Veteran.  After carefully reviewing the evidence of record, the Board finds that the Veteran in this case is not entitled to the presumption of sound condition for his second period of active duty from February 2003 to October 2003 because he was not provided with a contemporaneous examination at his entrance.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (emphasizing that the conditional language of 38 U.S.C.A. § 1111 that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service" (emphasis original)).  

According to the Veteran's October 2002 Individual Medical History that accompanied his October 2002 "Initial Medical Review - Annual Medical Certificate," the date of his last physical exam was in 2001.  According to the "Summary of Defects and Diagnoses" section of that January 2001 examination report, poor vision was noted in the right eye, and the Veteran stated that he has an ophthalmologist appointment with VA.  Although subsequent treatment records reflects the Veteran's treatment and diagnosis of glaucoma, it appears no comprehensive service physical examination was conducted until the Veteran's pre-deployment health assessment in March 2003, which was made approximately a month after he entered that period of service and which noted that he "needs 90 day supply glaucoma meds."  Because no contemporary examination was conducted at the time he entered his second period of service in February 2003, and the last service physical examination conducted in January 2011 noted eye abnormalities and referral for an ophthalmology appointment, it cannot be determined that a pre-existing disorder was not noted upon examination and entry into service.  As such, the presumption of soundness is not for application.  38 C.F.R. § 3.304(b).  It follows then that, given treatment records from 2001 and 2002 for glaucoma, as well as the remarks in March 2003 pre-deployment examination of being on medication for glaucoma, the evidence establishes Veteran's glaucoma pre-existed his second period of service from February 2003 to October 2003.

However, as stated above, a pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during service.  The question of whether a pre-existing defect or injury underwent an increase in severity "must be answered in the affirmative before the presumption of aggravation attaches."  Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  After such a showing, to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest) that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  Accordingly, the threshold inquiry for establishing service connection for a pre-existing disorder is whether the evidence establishes that there was an increase in the Veteran's glaucoma during his second period of active duty.

After reviewing the record, the Board finds that the evidence establishes an increase in severity of glaucoma in service.  For example, the most recent December 2014 VA examination contained the following opinion supporting an increase in severity:

The Veteran's open angle glaucoma clearly and unmistakably underwent a permanent increase in the severity of the underlying pathology during [February 2003 to October 2003] service.  On ophthalmology evaluation dated July 09, 2003, while active, the Veteran had high intraocular pressures, and was offered glaucoma laser treatment (trabeculoplasty), which he declined at the time.

See December 2014 VA examination report.  Having shown an increase in service, the Veteran's pre-existing glaucoma is presumed to have been aggravated by service unless VA can demonstrate by clear and unmistakable evidence that such increase was due to the natural progress of the disease.

In order to rebut the presumption of aggravation, the evidence of natural progression must be unmistakable.  The Board notes that the March 2009 VA opinion stated that "[t]he patient's glaucoma increased in severity during the second period of the patient active service (from 02/2003 to 10/2003) clearly and unmistakable due to the natural progress of the disease."  However, the July 2011 Joint Motion for Remand stipulated that the opinion "does not appear to provide any rationale for the conclusion that the increase was due to the natural progress of the disease."  As a result of the fact that there was no rationale and that the opinion was based upon an inaccurate factual premise, the Board remanded the issue so that an adequate opinion could be obtained.  Thus, the March 2009 VA opinion is found to lack probative value.

Turning to the opinion obtained on remand in December 2014, the Board notes that the VA examiner stated "the Veteran's increase in severity of open angle glaucoma is most likely a result of the natural progression of the disease."  The rationale provided was simply that this disease "was already very advanced prior to 2003."  After carefully considering the December 2014 opinion, the Board is not convinced that the "most likely" relationship provided in this opinion rises to the level of "clear and unmistakable evidence" as is needed to overcome the high evidentiary burden needed to rebut the presumption of aggravation.  This opinion fails to establish that increase was clearly and unmistakably due to the natural progress of the disorder by comparing any change in baseline or by discussing an aggravational aspect of his glaucoma.  See, e.g. Horn v. Shinseki, 25 Vet. App. 231, 240 (2012) (discussing the types of evidence that may constitute or contribute to clear and unmistakable evidence of lack of aggravation); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The Court has made clear that the clear-and-unmistakable-evidence standard is an onerous one and requires that the evidence be "undebatable."  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  As such, the Board finds that the existing December 2014 opinion does not rise to the level of evidence sufficient to rebut the presumption of aggravation.  

As a final consideration, inasmuch as the Veteran has a current disability of open angle glaucoma (see December 2014 VA examination report), and there is no evidence to suggest that the glaucoma he has now is different or wholly distinct from the that demonstrated in service, the evidence sufficiently demonstrates both a current disability and a nexus to service.

In light of the above, the Board concludes that the Veteran's glaucoma pre-existed his second period of active duty service but was aggravated as a result of that service.  Entitlement to service connection is therefore warranted.


ORDER

Service connection for open angle glaucoma is granted.



____________________________________________
H. M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


